July 20, 1937. The opinion of the Court was delivered by
The question in this case has to do with the reasonableness of attorneys' fees in the foreclosure of a mortgage of real estate, involving the collection of a substantial sum of money.
The matter in issue was referred to a Special Referee, who took and reported all of the evidence offered by the parties. The only professional evidence introduced, aside *Page 379 
from that of counsel engaged in the case, was the testimony of three eminent members of this bar, in active practice. They testified that the amount of the fee allowed by the Court to the respondent's attorneys for their services was reasonable and just, in view of the labor and skill required, the time consumed, and the results accomplished. In our opinion, the record justifies and sustains their conclusions.
To conduct a contested lawsuit to a successful conclusion is no small achievement. The responsibility involved is never to be ignored; and while this Court, as stated in Pelzer v.Ragsdale et al., 105 S.C. 201, 89 S.E., 705, will not stand for extortionate or unreasonable fees, the payment of adequate and reasonable fees has always been upheld.
The decree of the Circuit Judge, which will be reported, is affirmed, and adopted as the judgment of this Court.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM and BAKER concur.
MR. JUSTICE CARTER dissents.